UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1069


ERIC WIGGINS,

                Plaintiff - Appellant,

          v.

MIKE DONLEY, Secretary of the Department of the Air Force,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:11-cv-01788-RMG)


Submitted:   March 28, 2013                 Decided:   April 2, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Wiggins, Appellant Pro Se.    Terri Hearn Bailey, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Eric      Wiggins    appeals       the     district      court’s    order

accepting the magistrate judge’s recommendation and dismissing

his employment discrimination action pursuant to Fed. R. Civ. P.

41(b).     We   have    reviewed   the       record    and   find   no    reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.       Wiggins    v.       Donley,    No.    2:11-cv-01788-RMG

(D.S.C. Nov. 20, 2012).        We deny Wiggins’ motion for appointment

of counsel.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court    and   argument       would    not   aid    the   decisional

process.



                                                                            AFFIRMED




                                         2